DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received November 2, 2021 (“Amendment”) has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 13-20 and 23-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15  is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 recites “surface hole rate α of 35% or less; Claim 13 recites “α is 20% or .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 13-20 and 23-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20110171513A1 (Kuze) and further in view of English translation of JP2011192529A (Sano).
Regarding claim 13, Kuze teaches a sodium secondary battery [abs]. Kuze teaches a porous film comprising a porous base having a porous layer at least on one side [0021; porous film], Kuze is silent with respect to the porous layer having an α/β ratio of 90% or less and α is 20% or less, however teaches β is a cross-sectional porosity of the porous layer to be porosity is [30-80% (0034)];
Sano teaches a polyolefin microporous membrane, and particularly to a technique for improving the safety and battery characteristics of a non-aqueous secondary battery [p. 1 lines 11-12]
Sano teaches the surface open area ratio [i.e. claimed surface hole area ratio] to be between 15 to 20% [p. 3 lines 16-17].
Thus, before the effective filing date it would have been obvious to one of ordinary skill in the art to use the surface open area ratio as claimed, as Sano teaches that having the ratio less than 15%, the cushioning property due to the network structure is lowered and the mechanical strength tends to be lowered and if it exceeds 25% the mechanical strength of the 
For illustration purposes, the following calculation to illustrate the α/β ratio is as follows:
α/β ratio  low range- α = 15 (low range) ; β = 40% *100= 37.5% falls within the claimed range of 90% or less.
α/β ratio high range of α = 25; β = 80% *100= 31%.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuze and use the surface open area ratio  taught by Sano as doing so would exhibit good mechanical strength and the membrane resistance is balanced [p. 3 lines 36-37]



Regarding claim 14, modified Kuze teaches the porous film as set forth in claim 13 and teaches where in the proportion of α/β is 50% or less.  As indicated in claim 13, Kuze is silent with respect to the surface hole area rate. Sano teaches the surface open area ratio [i.e. claimed surface hole area ratio] to be between 15 to 20% [p. 3 lines 16-17].
Thus, before the effective filing date it would have been obvious to one of ordinary skill in the art to use the surface open area ratio as claimed, as Sano teaches that having the ratio less than 15%, the cushioning property due to the network structure is lowered and the mechanical strength tends to be lowered and if it exceeds 25% the mechanical strength of the polyolefin microporous membrane tends to decrease, thus, 15 to 25% is preferable [p. 3 lines 1-19].

α/β ratio  low range- α = 15 (low range) ; β = 40% *100= 37.5% falls within the claimed range of 90% or less.
α/β ratio high range of α = 25; β = 80% *100= 31%.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuze and use the surface open area ratio  taught by Sano as doing so would exhibit good mechanical strength and the membrane resistance is balanced [p. 3 lines 36-37]


Regarding claim 15, Kuze is silent with respect to  wherein the porous layer has a surface hole area rate α of 35% or less. Sano teaches the surface open area ratio [i.e. claimed surface hole area ratio] to be between 15 to 20%, which is less than the claimed 35% [p. 3 lines 16-17].
Thus, before the effective filing date it would have been obvious to one of ordinary skill in the art to use the surface open area ratio as claimed, as Sano teaches that having the ratio less than 15%, the cushioning property due to the network structure is lowered and the mechanical strength tends to be lowered and if it exceeds 25% the mechanical strength of the polyolefin microporous membrane tends to decrease, thus, 15 to 25% is preferable [p. 3 lines 1-19].
Regarding claim 16, Kuze teaches wherein the porous layer has a cross- sectional porosity β of 30% or more and 80% or less [0034] thus encompassing the range of 40-80%..

Regarding claim 17, Kuze teaches wherein the porous layer contains a heat resistant resin [0020; heat resistant porous layer].

Regarding claim 18, Kuze teaches wherein the heat resistant resin is at least one resin selected from the group consisting of polyamide, polyamide-imide, and polyimide [0021; polyimide and aromatic polyamide] .

Regarding claim 19, Kuze teaches wherein the heat resistant resin contains aromatic polyamide having a structure as represented by formula (1): -NH-ArI-NH-CO-Ar2-CO- (1) where Ar' and Ar2 each represent an aromatic group [0025- i.e. 3,3′-diaminobenzophenone; it is noted that the specification provides examples of the aromatic polyamide  structure and 3,3′-diaminobenzophenone is an example provided in para 0021, 0024, 0027 of the instant specification].

Regarding claim 20, Kuze teaches wherein the porous layer contains inorganic particles [0021; inorganic powder].

Regarding claim 23, Kuze teaches a secondary battery separator comprising the porous film as set forth in claim 13 [0020].

Regarding claim 24, Kuze teaches a secondary battery comprising the secondary battery separator as set forth in claim 23 [0020].

Regarding claim 25, modified Kuze teaches the porous film set forth in claim 14. Kuze is silent with respect to wherein the porous layer has a surface hole area rate α of 35% or less.  Sano teaches the surface open area ratio [i.e. claimed surface hole area ratio] to be between 15 to 20%, which is less than the claimed 35% [p. 3 lines 16-17].
Thus, before the effective filing date it would have been obvious to one of ordinary skill in the art to use the surface open area ratio as claimed, as Sano teaches that having the ratio less than 15%, the cushioning property due to the network structure is lowered and the mechanical strength tends to be lowered and if it exceeds 25% the mechanical strength of the polyolefin microporous membrane tends to decrease, thus, 15 to 25% is preferable [p. 3 lines 1-19].

Regarding claim 26, Kuze teaches wherein the porous layer has a cross- sectional porosity β of 40% or more and 80% or less [0034] 

Regarding claim 27, Kuze teaches the porous layer has a cross- sectional porosity β of 40% or more and 80% or less [0034].

Regarding claim 28, Kuze teaches wherein the porous layer contains a heat resistant resin [0020; heat resistant porous layer].

Regarding claim 29, Kuze teaches wherein the porous layer contains a heat resistant resin [0020; heat resistant porous layer].

Regarding claim 30, Kuze teaches wherein the porous layer contains a heat resistant resin [0020; heat resistant porous layer].

Regarding claim 31, Kuze teaches wherein the heat resistant resin contains aromatic polyamide having a structure as represented by formula (1): -NH-Ar1-NH-CO-Ar2-CO- (1) where Ar1 and Ar2 each represent an aromatic group [0021, 0024-0025- i.e. 3,3′-diaminobenzophenone; it is noted that the specification provides examples of the aromatic polyamide  structure and 3,3′-diaminobenzophenone is an example provided in para 0027 of the instant specification].

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20110171513A1 (Kuze) and English translation of JP2011192529A (Sano), applied above to claim 13, and further in view of US 6,447,958B1 (Shinohara).

Regarding claim 22, Kuze is silent with respect to wherein the heat resistant resin has an intrinsic viscosity of 2.0 dl/g or more and 8.0 dl/g or less. Shinohara teaches a non-aqueous electrolyte battery separator [abs] and teaches the intrinsic viscosity to be 1.0 dl/g to 2.8 dl/g (col. 4 lines 10-12] which falls within the claimed range). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuze to further use the intrinsic viscosity taught by Shinohara as doing would provide stable para-amide film for the porous film and form an excellent coating property [col. 4 lines 15-18].

21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20110171513A1 (Kuze) and English translation of JP2011192529A (Sano)as applied to claim 17 above, and further in view of US20080076017A1 (Takezawa).

Regarding claim 21, Kuze in view of Sano are silent with respect to wherein the heat resistant resin accounts for 1 mass% or more and less than 50 mass% in 100 mass% of the porous layer. 
Takezawa teaches a lithium ion battery similar to Kuze and teaches the resin layer weight to be 10 parts by weight or more per 100 parts of weight of the porous layer of the porous layer. [0031]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuze to incorporate the weight of the resin layer taught by Takezawa, as doing so provides strength to the separator and thus significantly is improved at high temperatures [0031].



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729